Title: From Alexander Hamilton to Jean Baptiste de Ternant, 26 June 1792
From: Hamilton, Alexander
To: Ternant, Jean Baptiste de



Treasury Department June 26. 1792
Sir

In answer to your letter of this date, it is only necessary for me to say that it is perfectly agreeable to this Government, that the principle of liquidation, to which you refer should receive its application in France, and that the accounts for supplies and advances of money should be there definitively fixed. I am authorised by The President to say that instructions will accordingly be sent to our Minister at your Court.
I have the honor to be   With real respect & esteem   Sir   Your obedient servant
Alexander Hamilton
The Minister Plenipotentiary of France
